UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
UNITED STATES OF AMERICA
                                          MEMORANDUM & ORDER
           -against-                      19-CR-0245 (JS)

VALERIE CINCINELLI,

                    Defendant.
-----------------------------------X
APPEARANCES
For United States:             Catherine Mary Mirabile, Esq.
                               Anthony Bagnuola, Esq.
                               Lara Treinis Gatz, Esq.
                               United States Attorney’s Office
                               Eastern District of New York
                               610 Federal Plaza
                               Central Islip, New York 11722

For Defendant:                 James Kousouros, Esq.
                               Law Office of James Kousouros
                               260 Madison Avenue, 22nd Floor
                               New York, New York 10016

SEYBERT, District Judge:

           At an April 16, 2021 plea hearing before this Court,

defendant Valerie Cincinelli (“Defendant”) pleaded guilty to one

count of obstruction of justice.     (Apr. 16, 2021 Min. Entry, ECF

No. 89.)   Before the Court is the Government’s letter opposing

Defendant’s release on bail pending sentencing pursuant to 18

U.S.C. § 3143(a)(1) (“Section 3143”).    (Gov’t Ltr., ECF No. 90.)

Defendant filed a letter in response, arguing release is justified

under Section 3143.    (Def. Ltr., ECF No. 93.)   For the following

reasons, the Court finds that Defendant cannot meet her burden

under Section 3143.    Accordingly, the Court hereby ORDERS that


                                 1
Defendant remain in custody pending sentencing, which is scheduled

for October 29, 2021.

                                BACKGROUND

             On or about May 29, 2019, Defendant was indicted on two

counts of murder for hire in violation of 18 U.S.C. §§ 1958(a) and

3551, et seq., and one count of obstruction of justice in violation

of 18 U.S.C. §§ 1512(c)(1) and 1512(c)(2) and 3551, et seq.                     The

charges relate to an alleged plan, developed by Defendant and her

then-boyfriend, to hire a hitman to murder Defendant’s ex-husband

and    her   then-boyfriend’s       teenage       daughter,     and    Defendant’s

subsequent efforts to obstruct an investigation into this plan.

             Defendant has requested release four times throughout

these proceedings.        First, at her arraignment before Magistrate

Judge Anne Y. Shields, Defendant requested and was denied bail.

Second, Defendant petitioned District Judge Sandra F. Feuerstein

for bail pending trial, arguing “many critical facts have emerged

that    significantly      affect    the      purported        strength    of   the

government’s     case,”    including       that    one    of   the    Government’s

purported witnesses, Defendant’s ex-boyfriend, lacked credibility.

(Bail Mot., ECF No. 16, at 8; see also id. at 12-19.)                  In an order

dated September 13, 2019, Judge Feuerstein denied Defendant’s

request.     (See Second Bail Order, ECF No. 32.)               In reaching that

decision,     Judge   Feuerstein     considered       a   series      of   recorded

conversations and text messages between Defendant and her ex-

                                       2
boyfriend; the psychological evaluation of Defendant conducted by

a clinical psychologist; and the transcript of a family court

hearing involving one of the allegedly intended victims of the

murder-for-hire plan (the “Family Court Proceeding”).      (Id. at 3.)

Applying the factors under the Bail Reform Act (“BRA”), Judge

Feuerstein concluded Defendant remained a danger to the community,

particularly in light of the recordings and text messages, which

demonstrated “Defendant’s strong resentment against both the minor

victim because of her relationship with her father, Defendant’s

paramour; and her former husband because he may be entitled to

share her pension.”     (Id. at 4-5.)        Further, in considering

Defendant’s personal characteristics and history, Judge Feuerstein

found Defendant “lack[s] impulse control and remorse” and behaved

defensively,   as   found   by    the   clinical    psychologist      and

demonstrated   by   Defendant’s    conduct   in    the   Family     Court

Proceedings. (Id. at 5.) Last, Judge Feuerstein expressed concern

about Defendant’s potential to destroy evidence or disobey court

directives, as she had in the Family Court Proceedings. 1         (Id.)

          Less than a year later, Defendant applied for and was

denied bail by Judge Feuerstein for the third time.        (Third Bail

Order, ECF No. 54 (oral ruling made on the record).)         In short,



1 Defendant’s failure to comply with family court directives
regarding phone calls to her minor children is addressed in letters
submitted by the parties. (See ECF Nos. 29-31.)

                                  3
Judge Feuerstein did not “find anything different from the initial

application.”    (Id. at 4:3-4.)         Moreover, Judge Feuerstein found

Defendant did not honestly disclose the nature of certain work she

had performed while incarcerated, further undermining one of the

reasons    Defendant    advanced   for    release,     namely,   unsafe    work

conditions during the COVID-19 pandemic.             (Id. at 4-5, 8.)     Judge

Feuerstein also found Defendant’s attack on the credibility of

Defendant’s ex-boyfriend, a potential witness, did not change the

analysis.    (Id. at 6.)    Fourth, Defendant appealed the denial of

her third request for bail to the Second Circuit, which summarily

denied her appeal.      (2d Cir. Mandate, ECF No. 66.)

            On April 16, 2021, Defendant appeared before this Court 2

and    pleaded   guilty    to   obstructing      a     federal   grand    jury

investigation, Count Three of the Superseding Indictment.                  (See

Min. Entry, ECF No. 89; Superseding Indictment, ECF No. 69.)                At

the plea hearing, the Court asked for the Government’s position

regarding bail pending sentencing.         The Government opposed release

and Defendant responded, requesting bail for the fifth time.

                                DISCUSSION

I.     Legal Standard

            Pursuant to Section 3143, once a defendant has pleaded

guilty to a crime, there is a presumption that she should be




2   The matter was reassigned to the undersigned on April 12, 2021.
                                     4
detained pending sentencing. 18 U.S.C. § 3143(a)(1); United States

v. Fernandez, 144 F. Supp. 2d 115, 120 (N.D.N.Y. 2001) (“Unlike

the situation with regard to pretrial detention, however, the

burden is shifted in this case to the defendant to prove that he

or she is neither a risk of flight nor a danger to the community.”

(citing FED. R. CRIM. PROC. 46(c)).       The defendant may rebut this

“plainly substantial” presumption if the court finds “by clear and

convincing evidence that the [defendant] is not likely to flee or

pose a danger to any other person or the community.”         United States

v. Aburhamra, 389 F.3d 309, 319 (2d Cir. 2004); 18 U.S.C. §

3143(a)(2)(B); see also United States v. Johnson, No. 16-CR-0457,

2017 WL 11563342, at *1 (E.D.N.Y. Dec. 13, 2017).

II.    Analysis

            Defendant argues that her guilty plea, pursuant to which

the Government agreed to dismiss the murder-for-hire charges,

changes the calculus of the Court’s prior orders denying bail and

constitutes   clear   and    convincing   evidence    that   Defendant   is

neither a flight risk nor a danger to the community.         According to

Defendant, the Government’s decision to drop the murder-for-hire

charges “is the change in circumstances” on which this Court

“should focus.”    (Def. Ltr. at 3.)      But having reviewed the prior

orders denying bail, as well as the recorded conversations and

text    messages   between   Defendant    and   her   ex-boyfriend,      the

psychological evaluation, and transcripts from the Family Court

                                    5
Proceedings, the Court declines Defendant’s invitation and finds

the    facts    supporting    detention      have    not    changed:       Defendant’s

strong resentment, as evidenced by recorded conversations and text

messages, against both the minor victim because of her relationship

with her father, Defendant’s ex-boyfriend, and her ex-husband

because he may be entitled to share her pension; the findings of

the clinical psychologist that Defendant “lack[s] impulse control

and remorse”; and Defendant’s lack of candor toward this Court and

the family court.       These facts justified the conclusion in prior

orders    denying    bail    that    Defendant      presents    a    danger    to   her

community and the victims and that her release presents the risk

of    further    obstruction    of   justice;       the    Court    does    not   “find

anything different” from Defendant’s previous applications in the

present application.         (See Third Bail Order.)           Additionally, this

Court has received communications from the alleged adult victims

expressing that they both “vehemently oppose” Defendant’s release. 3

               Courts routinely deny renewed bail applications where

the request relies upon arguments considered and rejected by the

court in prior applications. See, e.g., United States v. Belfiore,

No. 15-CR-0242, 2020 WL 3000499, at *2 (E.D.N.Y. June 3, 2020)

(denying request for bail pending sentencing where the “Court ha[d]




3The letters will be made available to the Government and Defendant
prior to sentence.

                                         6
already concluded that defendant poses an extremely high risk of

flight”); United States v. Cooper, 450 F. Supp. 3d 308, 310

(W.D.N.Y.    2020)   (denying      request     for   bail   pending       sentencing

where, “[w]ith the exception of the COVID-19 pandemic, all of the

arguments      advanced     by    Defendant     --   concerning     his     alleged

compliance with pretrial release, his maintenance of two jobs while

under pretrial supervision, his lack of a criminal record, and the

potential sentence he faces -- were raised at the time the jury

returned its verdict, and rejected by the Court”).                 Here, nothing

has   changed     with    regard    to   the    previous       findings    on    bail

applications that Defendant has demonstrated strong resentment to

the alleged victims; lacks impulse control and remorse; and has

not been candid toward this Court and compliant with family court

directives. 4     These findings enabled Judge Feuerstein to conclude

that the Government carried its burden to detain Defendant pre-

trial; as these findings remain unchanged and the burden has

shifted   to     Defendant,      Defendant    cannot   overcome     the     “plainly

substantial” presumption of detention pending sentencing.

            The    fact     that     Defendant       pleaded     guilty     to    the

obstruction of justice charge -- and not the murder-for-hire

charges     --    further     supports       Defendant’s    detention       pending


4 Defendant’s continued attacks on the credibility of her ex-
boyfriend are similarly unavailing, as Judge Feuerstein denied
these arguments in past requests.   This Court concurs in that
conclusion.
                                         7
sentencing, especially in light of Judge Feuerstein’s finding that

Defendant’s release presents a risk of further obstruction of

justice.       (See Second Bail Order at 3 (citing cases for the

proposition that “a serious risk of obstruction of justice may

qualify as a danger to the community”).)                 Indeed, Defendant fails

to cite any caselaw to support her argument that pleading guilty

to a lesser charge favors her release.                  And while Defendant takes

issue with the Government’s reliance on facts related to the

murder-for-hire      plot     to     support       its     request      to    continue

Defendant’s      detention,    the    Government         argues,      and    the   Court

agrees, that these facts may be considered by the Court at the

time of sentencing.         Cf. United States v. Bruno, 89 F. Supp. 3d

425, 430 (E.D.N.Y. 2015) (“[T]he Court may consider uncharged

conduct in assessing the degree of danger posed by a defendant’s

release.” (citing United States v. Rodriguez, 950 F.2d 85, 88 (2d

Cir.   1991)     (reversing    release       and    ordering       detention       while

rejecting “requirement that the violent conduct . . . be connected

to the activity charged in the indictment”)).                      While the Court

acknowledges Defendant’s exposure to a sentence of more than five

years has been significantly reduced, the aforementioned facts --

Defendant’s resentment for the alleged victims, lack of impulse

control    and   remorse,     and    failure       to    abide   by    Family      Court

Proceeding orders -- require a denial.                    Therefore, Defendant’s

request for bail pending sentence is DENIED.

                                         8
                           CONCLUSION

          For the foregoing reasons, the Court hereby ORDERS that

Defendant remain in custody pending sentencing.



                                    SO ORDERED.

                                    /s/ JOANNA SEYBERT_____
                                    Joanna Seybert, U.S.D.J.

Dated:    June   18 , 2021
          Central Islip, New York




                                9
